DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: The priority chain for the instant application is not correctly presented in [0001] of the specification. Information in an application data sheet does not become a part of the disclosure of an issued patent. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The phrase “non-flowing state” lacks proper antecedent basis in the specification. The examiner would not say that the phrase may raise written description issue. However the phrase has no mention in the specification. 

Information Disclosure Statement
The numerous references cited by applicant in the IDS have been made of record. While the statement filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence 
However, cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant’s duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
The examiner fails to see how the references about: optical disk for assay and methods of using the same; processes of colorimetric and fluorescent; in vitro sensors; sample holders; blood and body fluid analysis; microfluidic devices; catheter; artificial tongue/nose sensing devices; test strips and strip readers; blood transferring devices; processes for determination of pH pCO2, hemoglobin, and hemoglobin oxygen saturation; device for predicting physiological values; mixers; etc., have any relevance to the instant invention. 
The IDS cites numerous US Patents; and US Application/Publications. The note column designated: "Pages, Columns, Lines Where Relevant Passages or Relevant Figures Appear," for instance, reads U.S. Application No…. and its prosecution history. The foot note indicates: Signature indicates consideration of publication and file history. The Examiner has access to these materials through the PTO computer systems. If additional copies are desired, please notify Applicant through its attorneys. 
The examiner notes to applicant that if applicant wishes particular references which were cited during the prosecution to be considered, applicant should cite those references in the IDS. If applicant wishes particular office actions to be considered, applicant should cite those references in the IDS as non-patent literatures. In either case, a concise explanation for the relevance for each reference should be included. 

In addition, 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,568,556; claims 1-9 of U.S. Patent No. 9,883,829; and claims 1-14 of U.S. Patent No. US 8,936,755. 
The differences between the instant claims and the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific.  Apparatus process limitations and the process claims in the conflicting documents includes more elements and are thus more specific. Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species.” 
The examiner also respectfully submits that it is obvious to use the device recited in the conflicting device claims to perform the instant process. The instant process is obvious over the conflicting device because the device claims appears to be designed to perform only the instant process.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/
Primary Examiner, Art Unit 1798
8/14/21